Citation Nr: 0921064	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  05-38 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for right knee disability, 
currently evaluated with a 20 percent rating for status post-
medical meniscectomy with subluxation and lateral 
instability, and a 20 percent rating for degenerative joint 
disease with loss of extension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran service on active duty in the United States Air 
Force from June 1974 to October 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision of the 
Montgomery, Alabama, regional office (RO) of the Department 
of Veterans Affairs (VA), which denied a temporary total 
rating for a right knee disability, and continued and 
confirmed the 10 percent rating assigned for that disability. 

In August 2007, the Veteran testified at a hearing before the 
undersigned.  A copy of the hearing transcript has been 
associated with the claims file. 

In a November 2007 decision, the Board granted a temporary 
total rating for convalescence following a March 8, 2004 
surgery for service connected right knee disability and 
remanded the issue of entitlement to an increased rating for 
right knee disability.  In particular, the Board remanded the 
issue for additional development, to include a new VA 
examination to determine the nature and the severity of the 
Veteran's right knee disability. 

By the way of a January 2008 rating decision, the RO assigned 
the temporary total rating for the Veteran's right knee 
disability beginning March 8, 2004.  The 10 percent rating 
was returned effective May 1, 2004.  

The Veteran underwent a VA examination in January 2009.  
Based on the findings from that examination, the RO, by the 
way of a March 2009 rating decision, determined that the 
Veteran's disability was better evaluated under Diagnostic 
Codes 5257 and 5261, than under Diagnostic Code (DC) 5259.  
In so doing, the RO increased the disability rating for the 
right knee from 10 percent under DC 5259, to a 20 percent 
rating for status post-medical meniscectomy with subluxation 
and lateral instability (under DC 5257), and a 20 percent 
disability rating for degenerative joint disease with loss of 
extension in the right knee (under DC 5261).  The increase 
was assigned an effective date of May 1, 2004, the date 
following the end of the temporary total rating.  Since the 
rating remains less than the maximum available schedular 
benefit awardable, the increased rating claim remains in 
controversy and is currently before Board.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).  


FINDING OF FACT

The Veteran's right knee disability is manifested as status 
post-medial meniscectomy with no more than moderate 
subluxation and instability, and with degenerative joint 
disease with painful motion and extension limited by 18 
degrees.  The Veteran does not have compensable limitation of 
motion on flexion, nonunion or malunion of the tibia and 
fibula, or genu recurvatum.


CONCLUSION OF LAW

The criteria for an increased evaluation for right knee 
disability have been met; the appropriate evaluation is with 
a 20 percent rating for status post-medical meniscectomy with 
subluxation and lateral instability, and a 30 percent rating 
for degenerative joint disease with loss of extension.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5257, 5261(2008). 




REASONS AND BASES FOR FINDING AND CONCLUSION

1. Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to 
provide.  38 C.F.R. § 3.159(b).  VA must provide such notice 
to the claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  These VCAA notice requirements 
apply to all elements of a claim for service connection, so 
VA must specifically provide notice that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

In the context of a claim for a increased rating, the Court 
has determined that, at a minimum, adequate VCAA notice in 
increased rating cases requires: (1) that VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008).  

Here, prior to the February 2005 rating decision in the 
matter, VA sent the Veteran a notice letter in November 2004 
which apprised the Veteran as to his and VA's respective 
duties for obtaining evidence.  In June 2008 and August 2008, 
VA sent the Veteran additional notice letters that informed 
him that in order to substantiate a claim, he must provide, 
or ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening in the severity of his condition 
and the effect of that the worsening has on his employment 
and daily life.  In the June and August 2008 notice letters, 
the Veteran was also informed how VA determines the 
disability rating based on the relevant diagnostic codes and 
the effective date for the award of benefits if service 
connection is to be awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Although the June and August 2008 notice letters were sent 
after the initial adjudication, the Board finds this error 
nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the June and August 2008 letters fully complied with the 
requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), 
and Dingess, supra, and after the notice was provided the 
case was readjudicated and an February 2009 supplemental 
statement of the case was provided to the veteran.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (A (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In addition to its duty to notify and inform the Veteran with 
regard to his claim, VA also has a duty to assist the Veteran 
in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA afforded the Veteran a VA examination in December 2004.  
The records show that the RO obtained VA treatment records 
from the VA Outpatient Clinic in Mobile, Alabama (VAOPC) 
dated through November 2004, as well as various private 
treatment records dated through October 2005.  

In November 2008, the Board remanded the issue on appeal for 
additional development by the RO.  Specifically, the Board 
ordered the RO to obtain any outstanding VA and private 
treatment records, and to schedule the Veteran for a new VA 
examination to determine the nature and severity of his right 
knee disability.  

The Veteran was afforded a new VA examination in January 
2009.  The claims file, however, contains no additional 
treatment records after October 2005.  The record reflects 
that the Veteran has reported that he has been seen by his 
private physician within the last few years; however, those 
treatment records have not been associated with the Veteran's 
claims file.  The record also shows that in two separate 
correspondence letters, the RO asked the Veteran complete and 
sign a VA Form 21-4142, which would authorize VA to obtain 
any additional record private medical treatment that he has 
received since filing his claim.  The Veteran did not respond 
to either request.  While VA has a duty to assist the veteran 
in substantiating his claim, that duty is not a one-way 
street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see 
also Hurd v. West, 13 Vet. App. 449, 452 (2000) (a veteran 
cannot passively wait for help from VA).  Here, VA has 
attempted to enlist the Veteran's assistance in retrieving 
pertinent records of private treatment for the record, but 
the veteran has not cooperated.  

Regardless of the lack of medical records documenting 
treatment from 2005 to 2009, the Board finds that in the 
January 2009 VA examination report, the examiner recorded the 
Veteran's subjective medical history and reported the nature 
and severity of the Veteran's knee disability up through 
2009.  The January 2009 VA examination report provides 
sufficient medical findings to evaluate the Veteran's 
disability under the Rating Schedule. 

The Veteran has not identified, and the record does not 
otherwise indicate, any other additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  The Board finds that no additional 
assistance is required to fulfill the VA's duty to assist.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002).  

2.	Increased Rating for Right Knee Disability 

Factual Background 

In April 2004, the Veteran submitted a claim for an increased 
rating for his right knee disability.  Specifically, the 
Veteran stated that he had undergone surgery for his right 
knee disability.  The Veteran received a temporary total 
rating for convalescence following a surgery for his right 
knee disability effective from March 8, 2004.  As discussed 
above in the Introduction, two separate 20 percents rating 
have been in effect for the right knee disability from May 1, 
2004.  

The pertinent evidence of record since May 1, 2004, includes, 
treatment records from Dr. John Sermon at the Alabama 
Orthopedic Clinic dated June 2004 and October 2005; an 
October 2004 treatment record from VAOPC; and December 2004 
and January 2009 VA examination reports. 

In the June 2004 private treatment record, Dr. Sermon 
reported that the Veteran was three months post arthroscopic 
surgery on his right knee.  Dr. Sermon recorded that the 
Veteran had pain and swelling in his right knee. 

In the October 2004 VAOPC treatment record, the examiner 
reported that the Veteran's patellae were displaced about 
three centimeters superiorly, and were ballotable with mild 
effusion distal to patella right knee and with popping and 
crepitus on range of motion.  At the time of the examination, 
the Veteran could fully extend his right knee, but flexion 
caused him pain.  There was joint laxity with the varus 
maneuver.  The examiner diagnosed the Veteran with knee pain 
with joint derangement. 

In the December 2004 VA examination report, the examiner 
noted that the Veteran reported pain in his right knee with 
prolonged standing and walking.  The Veteran complained that 
his right knee "continues to swell, slips, gives way, 
pops."  The Veteran also reported that his knee disability 
affected his work, and that even though he was currently 
employed as a security office, he had lost his job as a 
police officer because he could not fulfill the physical 
requirements of the job. 

Upon physical examination, the December 2004 VA examiner 
recorded that the range of motion of the Veteran's right knee 
lacked five degrees from full extension and that he had 115 
degrees of flexion.  The examiner reported that there was no 
indication of medial or lateral laxity.  The examiner 
reported that the Veteran had a negative Lachman, negative 
pivot, positive step-off.  There was evidence of medial join 
line tenderness and some posterior lateral joint line 
tenderness.  The examiner also recorded that the x-rays of 
the right knee showed that there were severe degenerative 
changes with loss of the medial joint space and lateral 
subluxation of the femur on the tibia.  The examiner 
diagnosed the Veteran with severe osteoarthritis of the right 
knee. 

In the October 2005 private treatment record, Dr. Sermon 
reported that the Veteran's right knee disability had 
progressively worsened, and that the Veteran had difficulty 
with prolonged standing and walking.  Upon examination of the 
Veteran's right knee, Dr. Sermon reported the Veteran had 
developed "a mild varus knee", and that he had a 15 degree 
flexion contracture.   Dr. Sermon reported that x-rays of the 
Veteran's right knee revealed marked narrowing of the medial 
compartment with hypertrophic osteophytes upon the periphery 
of the condoyle of the femur and tibia, and hypertrophic 
peripheral osteophytes on the lateral fibula and tibial 
condoyle.  Dr. Sermon stated that the Veteran had developed 
advanced osteoarthritis in his right knee.  

The most current medical evidence of record is the January 
2009 VA examination report.  The examiner noted that the 
Veteran reported seeing Dr. Sermon once or twice a year, and 
that Dr. Sermon performed an MRI in 2008.  [As noted above in 
the discussion regarding the VCAA, and VA's duty to assist, 
VA did ask the Veteran to identify outstanding records and to 
assist in their retrieval, but the Veteran never replied to 
this request.  While these records may have provided 
information useful to this decision, VA cannot obtain those 
records without the Veteran assistance, which he has not 
provided.]

In the January 2009 VA examination report, the examiner 
recorded that the Veteran reported continuous pain in his 
right knee, which increased in severity several times a day 
due to prolong walking or standing.  The Veteran reported 
that he experienced grinding, weakness, fatigue, stiffness, 
swelling, instability and lack of endurance.  The Veteran 
denied any dislocation and fracture with his right knee.  The 
Veteran also reported that, functionally, he could not walk 
or stand for prolong periods of time, and that he could not 
perform yard work or climb ladder because of his right knee 
disability.  The Veteran reported that he had increased 
limitation of motion and functional impairment of 25 percent 
when he experiences a "flare of pain" in his right knee.  
The Veteran also reported that he was currently unemployed, 
but that he has last worked as a security officer for a 
shipyard in October 2008. 

Upon physical examination of the Veteran's right knee, the 
January 2009 examiner reported that there was moderate 
swelling, and increasing crepitus with range of motion.  On 
right knee range of motion testing, flexion was reported to 
88 degrees with pain, and full extension was limited by 18 
degrees with pain.  The examiner further noted that the 
Veteran had moderate fatigue, weakness, and lack of endurance 
with repetitive testing of his right knee.  The examiner also 
reported that the Veteran had mild to moderate incoordination 
with repetitive testing.  The examiner observed that the 
Veteran walked with a moderate limp and used a cane.  The 
examiner noted that testing showed that the Veteran had 
lateral instability in his left knee, but that the examiner 
could not perform a similar test on the right knee due to the 
Veteran's guarding and increasing pain.  

The January 2009 examiner reported that x-rays of the right 
knee showed narrowing of the medial compartment, hypertrophic 
new bone formation, medial subluxation, and significant 
degenerative changes of the patellofemoral joint.  The 
examiner diagnosed the Veteran with significant degenerative 
arthritic changes with subluxation in the right knee. 

Legal Criteria

Disability evaluations are determined by the application of 
the facts presented to a schedule of ratings that is based on 
the average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

In cases involving a claim for an increased rating, VA's 
primary focus is upon the current level of the Veteran's 
disability.  This will include a review of medical and lay 
evidence of recording beginning one year prior to the time 
Veteran requested an increase rating.  That being said, VA 
will also review the history of the Veteran's disability in 
order to ensure that the decision regarding the current 
disability rating accounts for all the prior treatment and 
the severity of the disorder.   Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The analysis in the following decision 
is undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that 
there will be sufficient findings as to identify the disease 
and the disability there from, and to coordinate the rating 
with the identified impairment of function.  38 C.F.R. § 
4.21.  Where there is a question as to which of two rating 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the Veteran's claim.  
38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2008).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  Painful motion with the joint or particular 
pathology, which produces a disability, warrants the minimum 
compensation.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from 
service-connected knee disorders, including Diagnostic Code 
5256 (ankylosis), Diagnostic Code 5257 (other impairment, 
including recurrent subluxation or lateral instability), 
Diagnostic Code 5258 (dislocated semilunar cartilage), 
Diagnostic Code 5259 (symptomatic removal of semilunar 
cartilage), Diagnostic Code 5260 (limitation of flexion), 
Diagnostic Code 5261 (limitation of extension), Diagnostic 
Code 5262 (impairment of the tibia and fibula), and 
Diagnostic Code 5263 (genu recurvatum).  

The Veteran's service-connected knee disability is currently 
evaluated with a 20 percent rating for status post-medical 
meniscectomy with subluxation and lateral instability (under 
DC 5257), and a 20 percent rating for degenerative joint 
disease with loss of extension (under DC 5261). 

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability is rated 10 percent disabling; moderate recurrent 
subluxation or lateral instability is rated 20 percent 
disabling, and severe recurrent subluxation or lateral 
instability is rated 30 percent disabling.  38 C.F.R. § 
4.71a, Code 5257.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, warrants a 10 percent evaluation; with the 
addition of occasional incapacitating exacerbations, a 20 
percent evaluation is warranted. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (degenerative arthritis) and Diagnostic 
Code 5010 (traumatic arthritis).

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  

Limitation of a leg (knee) flexion is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Limitation of extension of a leg (knee) is rated 0 percent 
when limited to 5 degrees, 10 percent when limited to 10 
degrees, 20 percent when limited to 15 degrees, 30 percent 
when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  Separate ratings may be 
awarded for limitation of flexion and limitation of extension 
of the same knee joint. VAOPGCPREC 09-04, 69 Fed. Reg. 59990 
(2004).

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment under Diagnostic Code 5257 
and 5003 (degenerative arthritis) does not constitute 
pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  See also 
VAOPGCPREC 9-04 (which finds that separate ratings under 
Diagnostic Code 5260 for limitation of flexion of the leg and 
Diagnostic Code 5261 for limitation of extension of the leg 
may be assigned for disability of the same joint). 

Analysis 

The Veteran contends that his right knee disability warrant a 
higher disability rating.  The Veteran's disability is 
currently characterized as status post-medical meniscentomy 
with subluxation, and as degenerative joint disease with loss 
of extension. 

At the onset, the Board notes that the Veteran was originally 
service connected for right knee disability with an 
evaluation of 10 percent for status post-medial menscectomy 
under Diagnostic Code 5259.  As explained below, the Board 
agrees with the March 2009 RO determination, that the 
Veteran's disability is more accurately rated under the 
criteria found at DC 5257 and DC 5261.  

Turning first to an assessment of instability, the Board 
finds that the most recent VA examination report shows that 
the Veteran's right knee disability is manifested by 
weakness, crepitus, swelling and continuous pain, and 
increased flare-ups of pain with prolonged walking or 
standing.  The Veteran uses a cane and a slip on knee sleeve 
at all times.  Both the December 2004 and January 2009 VA 
examination reports revealed subluxation in the right knee.  
At the time of the January 2009 VA examination, the examiner 
noted the Veteran had lateral instability, but that he could 
not measure it due to the increasing pain the Veteran 
experienced during testing.  The examiner did report that the 
Veteran had mild to moderate incoordination, and that he 
walked with a cane.  The earlier medical reports showed 
inconsistent findings regarding whether the Veteran has 
instability in his right knee.  The October 2004 VAOPC 
treatment report showed that, the Veteran had joint laxity; 
whereas, in the December 2004 VA examination report, the 
examiner found that there was no indication of laxity upon 
flexion or extension.  Under Diagnostic Code 5257, a 
disability is rated based on the severity of the subluxation 
or instability in the knee.  Based on the medical evidence of 
record, the Veteran's degree of instability is more 
accurately described as moderate recurrent subluxation or 
lateral instability, which warrants a 20 percent rating under 
Diagnostic Code 5257.  At no point has any medical 
professional indicated that instability approaches a level 
that would be considered severe. 

We now direct our attention to the degree of right knee 
disability due to loss of range of motion.  The medical 
evidence of record also shows that the Veteran's right knee 
disability included degenerative arthritis manifested by 
pain, moderate swelling and limitation on range of motion.  
As discussed above, this may be rated under Diagnostic Codes 
applicable for rating range of motion loss (when range of 
motion loss is so severe as to be compensable) or it may be 
rated as 10 percent disabling under Diagnostic Code 5003 
(when range of motion loss in that joint is not so severe as 
to be compensable under applicable codes for rating range of 
motion loss).  Here, disability due to the limitation of 
extension in the right knee is compensable under one of the 
applicable codes for rating loss of range of motion, and that 
disability is best rated under the provisions found at DC 
5261.  

In the most recent VA examination report, the January 2009 VA 
examiner reported the Veteran's right knee extension was 
limited by 18 degrees with pain, and that right knee flexion 
was limited to 88 degrees with pain.  This degree of 
limitation of motion on extension is clearly compensable, 
and, under criteria found at DC 5261, it falls between the 15 
degree limitation of extension that warrants a 20 percent 
rating and the 20 degree limitation of extension that 
warrants a 30 percent rating.  Considering factors discussed 
in DeLuca, and affording the Veteran the benefit of any 
doubt, the Board finds that the veteran's loss of right knee 
extension more closely approximates the criteria for a 30 
percent rating under Diagnostic Code 5261.  See 38 C.F.R. 
§ 4.7; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 as applied 
under DeLuca, 8 Vet. App. at 204-08.  The medical findings 
did not show a compensable limitation of motion on flexion 
(flexion was 88 degrees).  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  

Taken together, these findings show that the Veteran's right 
knee disability is most accurately rated based on a continued 
20 percent rating for status post-medical meniscectomy with 
subluxation and lateral instability, and an increased, 30 
percent, rating for degenerative joint disease with loss of 
extension. 

The Board has also considered whether the Veteran is entitled 
to a separate rating under any other potentially applicable 
Diagnostic Code, including 5258, 5262 or 5263.  There medical 
evidence does not show problems with dislocated semilunar 
cartilage (under 5258), there is no evidence of nonunion or 
malunion in the right knee (under 5262), and there is no 
evidence of genu recurvatum, with objective findings of 
weakness and insecurity in when bearing weight (under 5263).  
With none of these findings, ratings are not possible under 
these diagnostic codes.  

Additionally, the Board does not find that an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) is 
warranted.  That provision provides that in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the Veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as 
demonstrated by evidence showing that the disability at issue 
causes marked interference with employment, or has in the 
past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  According to 38 C.F.R. § 4.1, 
"generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illness proportionate to 
the severity of the several grades of disability."  The 
evidence does not show that the Veteran's disability required 
frequent periods of hospitalizations.  The Veteran has shown 
that the knee disorder has affected his work as security 
officer; however, the Veteran has not been limited in other 
forms of employment that would not require long periods of 
standing, walking or running.  Accordingly, the Board 
concludes that consideration of an extraschedular rating is 
not warranted for the Veteran's service connected right knee 
disorder. 

In sum, the Board finds that the preponderance of the medical 
evidence is in favor of awarding an increased rating for the 
combined right knee disability, with a 20 percent rating 
appropriate for instability and a 30 percent rating warranted 
for loss of extension.  As such, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Entitlement to an increase in right knee disability is 
granted, based on a 20 percent rating for status post-medical 
meniscectomy with subluxation and lateral instability, and a 
30 percent rating for degenerative joint disease with loss of 
extension.  



____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


